In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00083-CV




        IN THE INTEREST OF N.G.J., A CHILD




        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 80639




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

          This Court, upon review of the reporter’s record filed in this case, has found that it

contains the full name of the child involved in this appeal from a parental-rights termination.

          Rule 9.8, titled “Protection of Minor’s Identity in Parental-Rights Termination Cases”

states,

                  In an appeal or an original proceeding in an appellate court, arising out of
          a case in which the termination of parental rights was at issue:

                  (1)    except for a docketing statement, in all papers submitted to the
          court, including all appendix items submitted with a brief, petition, or motion:

                         (A)     a minor must be identified only by an alias unless the court
          orders otherwise;

                       (B)     the court may order that a minor’s parent or other family
          member be identified only by an alias if necessary to protect a minor’s identity;
          and

                         (C)     all documents must be redacted accordingly . . . .

TEX. R. APP. P. 9.8(b)(1).

          Therefore, because the reporter’s record fails to protect the minor’s identity, we order the

Clerk of this Court, or her appointee, pursuant to the inherent power of this Court, to seal the

electronically filed reporter’s record in this case.

          IT IS SO ORDERED.

                                                        BY THE COURT

Date: March 25, 2015




                                                    2